Citation Nr: 1104150	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  06-15 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the 
need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1952 to October 
1954, including combat service during the Korean Conflict, and 
his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
of entitlement to SMC based upon the need for the regular aid and 
attendance of another person.  

In May 2009 and October 2010, the Board remanded the claim for 
additional development.

In May 2009, the Board remanded the issue of entitlement to a 
total disability rating based on individual unemployability due 
to service-connected disabilities (TDIU).  Subsequently, in a 
rating decision dated in June 2010, the Veteran was awarded 
entitlement to a TDIU.  As this represents a complete grant of 
the issue of entitlement to a TDIU, the issue is no longer on 
appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not shown to be blind, bedridden, a patient in 
a nursing home, confined to his immediate premises due to 
disabilities, or unable to avoid the hazards of his daily 
environment.

2.  The Veteran is not shown to have functional impairment such 
that he would be unable to accomplish ordinary daily living 
activities without assistance.


CONCLUSION OF LAW

The requirements for special monthly compensation (SMC) based 
upon the need for the regular aid and attendance of another 
person have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.350, 3.352 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159.  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant in January 2005 that fully addressed all 
notice elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records.  The 
appellant was afforded VA medical examinations in February 2005, 
June 2009, September 2009, and November 2010.

The Board notes that the claim was previously remanded in May 
2009 and October 2010 for an opinion to be obtained regarding 
whether the Veteran, as a result of his service-connected 
disabilities, is so helpless as to need or require the regular 
aid and attendance of another person.  In June 2009 the Veteran 
was afforded a VA examination regarding this issue and 
subsequently, in November 2010, an opinion was obtained regarding 
this question.  Therefore, based on the foregoing actions, the 
Board finds that there has been substantial compliance with the 
Board's May 2009 and October 2010 remands.  See Dyment v. West, 
13 Vet. App. 141 (1999) (noting that a remand is not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).

Neither the appellant nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Aid and Attendance

The Veteran seeks entitlement to SMC based upon the need for the 
regular aid and attendance of another person.

Special monthly compensation is payable to a Veteran who is, as a 
result of his service-connected disabilities, so helpless as to 
need or require the regular aid and attendance of another person.  
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  A Veteran will 
be considered in need of regular aid and attendance if he or she: 
(1) is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric contraction 
of the visual field to five degrees or less; (2) is a patient in 
a nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 
3.351(c).

The following will be accorded consideration in determining the 
need for regular aid and attendance (38 C.F.R. § 3.351(c)(3)): 
inability of a claimant to dress or undress herself/himself, or 
to keep herself/himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable to 
adjust without aid, such as supports, belts, lacing at the back, 
etc.); inability to feed herself/himself through loss of 
coordination of upper extremities or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect her/him from hazards or dangers incident 
to her/his daily environment.  "Bedridden" will be a proper 
basis for the determination.  For the purpose of this paragraph, 
"bedridden" will be that condition which, through its essential 
character, actually requires that a claimant remain in bed.  The 
fact that a claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or lesser 
part of the day to promote convalescence or cure will not 
suffice.  It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a favorable 
rating may be made.  The particular personal functions that a 
Veteran is unable to perform should be considered in connection 
with her/his condition as a whole.  It is only necessary that the 
evidence establish that a Veteran is so helpless as to need 
regular aid and attendance, not that there is a constant need.  
Determinations that a Veteran is so helpless as to be in need of 
regular aid and attendance will not be based solely upon an 
opinion that her/his condition is such as would require her/him 
to be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held that it 
was not required that all of the disabling conditions enumerated 
in the provisions of 38 C.F.R. § 3.352(a) be found to exist to 
establish eligibility for aid and attendance, but that such 
eligibility required at least one of the enumerated factors be 
present.  The Court added that the particular personal function 
that a Veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  Also, it is 
only necessary that the evidence establish that a Veteran is so 
helpless as to need regular aid and attendance, not that there be 
a constant need.  Turco; 38 C.F.R. § 3.352.

In a treatment note dated in May 2004 the Veteran was noted to 
work as a jeweler.  In September 2004 the Veteran's vision was 
measured as 20/40 corrected in the right eye and 20/50 corrected 
in the left eye and the Veteran was noted to have a grossly full 
field of vision.

In February 2005 the Veteran was afforded a VA Compensation and 
Pension (C&P) aid and attendance examination.  The Veteran was 
noted to have sustained severe injury to his left arm during 
combat.  He had severe limitation of function and deformities of 
his arm, wrist, and hand.  He had ankylosis of the wrist and left 
thumb, and some limitation of other fingers of the left hand as 
well as most of the muscles associated with the left humerus 
showing marked atrophy of some of these.  The Veteran was noted 
to be brought into the examination room by his daughter and to 
not be hospitalized.  The examiner noted that the Veteran was not 
permanently bedridden and that the Veteran had adequate vision.  
The Veteran was noted to be able to manage his own benefits.  The 
examiner noted that the Veteran had a good memory for his age.  
The Veteran had dizziness, occasional bowel incontinence, fairly 
good balance, and the ability to ambulate.  The Veteran was noted 
to be able to perform self-care and travel around his house and 
short distances around the premises of his house.  The Veteran 
was reported to accomplish the classical chores of the house and 
to help his family.  Physical examination revealed that the 
Veteran was well-developed and well-nourished.  He had a normal 
build and posture and a normal state of nutrition.  The Veteran's 
gait was normal.  His temperature, pulse, respiration, and blood 
pressure were normal.  The Veteran was noted to have mild 
problems with the left arm that created functional restriction 
with reference to strength and coordination and the ability for 
self-feeding, fastening clothing, bathing, shaving, and 
toileting.  The Veteran had low back pain radiating moderately 
into the hip, knees, as well as the ankles creating functional 
restrictions.  The Veteran had some limited deficits in 
weightbearing, balance, and propulsion in the lower extremities.  
His spine, trunk, and neck showed no gross deformities but the 
Veteran complained of low back pain.  There were no deformities 
of the thoracic spine that interfered with breathing.  The 
Veteran had problems with ambulation due to low back pain.  The 
Veteran had no need for mechanical aids.  The Veteran was 
reported to be able to leave the home with assistance.  

In June 2009 the Veteran was afforded a VA C&P aid and attendance 
examination.  The Veteran reported that he lived with his wife in 
a one story house.  He indicated that he required the assistance 
of his wife for dressing, undressing, and bathing due to his left 
hand disability.  The Veteran stated that he does feed, groom, 
and toilet without limitation.  He indicated that he sometimes 
assisted in the preparation of meals, that he accompanies his 
wife shopping for supplies, and that he drives his private 
vehicle very short distances.  The Veteran reported that he does 
some errands and that he sometimes accompanies his son to his 
jewelry business.  The Veteran did not use an orthopedic or 
prosthetic appliance.  He experienced dizziness less than weekly; 
had occasional, mild memory loss; and had constant imbalance.  
The Veteran had vision loss and a slow pace with a cane on the 
right side.  Physical examination revealed that the Veteran was 
able to walk unassisted for up to a few hundred yards, used a 
cane, was unrestricted in leaving the house, had painful range of 
motion of the back, had severe impairment of the left upper 
extremity, had mild or moderate impairment of the right upper 
extremity, had a normal ability to self feed, marked difficulty 
dressing and undressing, marked difficulty self bathing, some 
difficulty with self grooming, and some difficulty with 
toileting.  The Veteran's balance was noted to be normal.  The 
Veteran's weight bearing was abnormal and he was noted to stand 
from a chair very slowly with a grimace.  

On VA examination in September 2009, the Veteran stated that he 
was unable to dress and undress himself, bathe himself, or toilet 
without the assistance of another person.  He reported that he 
was capable of feeding and grooming himself without the 
assistance of another person.  In assessing the level of 
impairment attributable to the Veteran's service-connected 
disabilities, the examiner concluded that the Veteran's 
disabilities resulted in mild impairment in completing chores, 
mild impairment in shopping, severe impairment in exercise and 
sports, mild impairment in recreation, moderate impairment in 
traveling, mild impairment in feeding, severe impairment in 
bathing and dressing, and moderate impairment in toileting and 
grooming.  Despite the Veteran's severe impairment in bathing and 
dressing, the examiner concluded that the Veteran did not require 
the regular aid and attendance of another person, reasoning that 
he could complete these activities with his nonservice-connected 
hand.

In November 2010 the VA examiner who performed the September 2009 
examination provided additional discussion regarding whether the 
Veteran requires aid and attendance of another individual.  The 
Veteran reported that he required assistance for dressing and 
undressing, specifically to adjust buttons on his clothing.  
However, the examiner noted that physical examination of the 
Veteran revealed that the Veteran was able to perform his 
activities of daily living, including dressing, undressing, 
bathing, feeding, and grooming by himself.  He was able to keep 
himself ordinarily clean and presentable with his hand and he 
does his feeding, grooming, and toileting by himself without 
limitations.  The Veteran was noted to be able to attend to the 
wants of nature by himself and did not require adjustment of 
special equipment, orthopedic, or prosthetic devices.  The 
examiner noted that the Veteran reported that he occasionally 
drove his private vehicle and that he sometimes assisted his wife 
with preparing food.  The examiner stated that although there is 
a statement in the file that the Veteran's shirts had to be 
altered, left arm long, this had nothing to do with helping the 
Veteran in daily living activities like dressing, undressing, or 
bathing.  The examiner rendered the opinion that the Veteran was 
not in need of aid and attendance.

In this case, the evidence does not show, nor does the Veteran 
contend that he is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less in both eyes, or concentric 
contraction of the visual field to five degrees or less; or that 
he is a patient in a nursing home because of mental or physical 
incapacity.  It thus appears that the Veteran's claim is based 
solely on a factual need for aid and attendance of another person 
under the criteria set forth in 38 C.F.R. § 3.352(a).

Service connection is currently in effect for ankylosis, left 
thumb with some limitation of other fingers, ankylosis of the 
left wrist, currently rated as 60 percent disabling, and muscle 
injury and atrophy, muscles arising from internal condyle of the 
left humerus, currently rated as 30 percent disabling.  Service 
connection is not in effect for any other disability.  See Rating 
decision code sheet, June 2010.

The evidence reflects that the Veteran drives a car.  He is able 
to walk a distance of up to a few hundred yards without 
assistance.  He used a cane for ambulation and had a slow gait.  
He accompanies his wife shopping for supplies and occasionally 
assists her with preparing meals.  VA examinations reveal that 
the Veteran is able to do the usual activities of daily living.

Significantly, the preponderance of the evidence is against a 
finding that a service-connected disability prevents the Veteran 
from dressing or undressing himself, keeping himself ordinarily 
clean and presentable, feeding himself, or attending to the wants 
of nature.  Additionally, there is also no evidence that he uses 
any special prosthetic or orthopedic appliance that requires 
adjustments that may not be completed without the assistance of 
another person.  Although the Veteran reports that his wife must 
assist him with dressing, undressing, and bathing, the Board 
finds that this does not rise to the level of being so helpless 
as to require aid and attendance as contemplated by the relevant 
regulation.  38 C.F.R. § 3.352(a); see also Turco.

In all, the preponderance of the evidence is against a finding of 
incapacity resulting from the Veteran's service-connected 
disabilities alone, which is significant enough to require the 
regular care or assistance of another person to protect the 
Veteran from the hazards or dangers incident to his daily 
environment.  As such, entitlement to SMC based upon the need for 
the regular aid and attendance of another person is denied.

In reaching the decision above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly compensation (SMC) based upon the 
need for the regular aid and attendance of another person is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


